DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 11/20/2020. Claims 1-18 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-12, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovnyi et al. (10,070,626) in view of Yokoo et al. (US 2016/0157788).

Regarding claim 1: Rovnyi et al. disclose an animal tag (100) (Fig. 2, item 201), comprising: 
a first three-dimensional accelerometer (1101) configured to register a first acceleration vector ([al]) (Fig 2, item 202, Col. 5, Lines 46-48)  describing a spatial movement of a first position (pl) of the animal tag (100) (Col. 7, Lines 20-28);
a processing unit (120) (Fig. 2, item 210); and 
a second three-dimensional accelerometer (1102) configured to register a second acceleration vector ([a2]) (Fig 2, item 203, Col. 5, Lines 46-48)  describing a spatial movement of a second position (p2) of the animal tag (100) (Col. 7, Lines 20-28), said second position (p2) separated from the first position (P1) by a distance (dxyz) (Col. 9, Lines 2-5), 
the processing unit (120) configured to receive the first and second acceleration vectors ([al]; [a2]), and based on both of said first and second acceleration vectors ([all; [a21) determine at least one behavior-related parameter for an animal (A) carrying the animal tag (100) (Col. 9, Lines 12-30).  Rovnyi does not explicitly disclose the at least one behavior-related parameter comprising at least one of: 
at least one inclination angle (Ψ, Φ, θ) of the animal tag (100) relative to a reference frame (XYZ) external to the animal tag (100), and 
an elevation (z) of the animal tag (100) relative to a reference level (XY) external to the animal tag (100). 
at least one of: 
at least one inclination angle (Ψ, Φ, θ) of the animal tag (100) relative to a reference frame (XYZ) external to the animal tag (100) (¶0058), and 
an elevation (z) of the animal tag (100) relative to a reference level (XY) external to the animal tag (100). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of determining at least one of: 
at least one inclination angle (Ψ, Φ, θ) of the animal tag (100) relative to a reference frame (XYZ) external to the animal tag (100), and an elevation (z) of the animal tag (100) relative to a reference level (XY) external to the animal tag (100), as disclose by Yokoo, to the at least one behavior-related parameter of Rovnyi, since having a limited universe of potential options (behavior-related parameter), the selection of any particular option (inclination) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of provide behavioral-related parameter in reference to the animal, either option would have been obvious to one of ordinary skill.

Regarding claim 2: The combination of Rovnyi and Yokoo disclose the animal tag (100) according to claim 1, wherein the processing unit (120) is further configured to determine whether the animal (A) is either of standing up or lying down, based on the first and second acceleration vectors ([al], [a2]), said at least one behavior-related parameter including a posture (Rovnyi: Col. 9, Lines 24-30).

Regarding claim 3: The combination of Rovnyi and Yokoo disclose the animal tag (100) according to claim 2, wherein the processing unit (120) is further configured to: 
register at least one of standing times and lying times for the animal (A); and-5-FLORCZAKAtty Docket No.: EJ-7446-147 Appl. No. To Be Assigned
include the at least one of standing times and  lying times in the at least one behavior-related parameter (Rovnyi: Col. 9, Lines 24-36: activates (i.e. data) such as walking (i.e. standing times) and lying (i.e. lying times) are identified and the are sent to an animal moniroing server (i.e. data is registered)).

Regarding claim 5: The combination of Rovnyi and Yokoo disclose the animal tag (100) according to claim 1, further comprising: a wireless interface (150) configured to emit a wireless signal (M(z, θ)) (Rovnyi: Fig. 1, item 105) containing the at least one behavior-related parameter (Rovnyi: Col. 4, Lines 34-35 and Col 6, Lines 20-26).

Regarding claim 6: The combination of Rovnyi and Yokoo disclose the animal tag (100) according to claim 5, wherein the processing unit (120) is configured to cause identification data to be included in the wireless signal (M(z, θ)), said identification data adapted to enable a receiver  of the wireless signal (M(z, θ)) to determine an identity of the animal tag (100) (Rovnyi: Col. 4, Lines 16-19).

Regarding claim 7: The combination of Rovnyi and Yokoo disclose the animal tag (100) according to claim 1, wherein the animal tag (100) is configured to be attached to at least one of a neckband (100n) and an ear (100e) on the animal (A) (Rovnyi: Fig. 4).

Regarding claim 9: The combination of Rovnyi and Yokoo disclose the animal tag (100) according to claim 1, wherein the first and second three-dimensional accelerometers (1101; 1102) are arranged at opposite ends of a space diagonal through the animal tag (100) (Rovnyi: Fig. 2).

Regarding claim 10: Claim 10 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Regarding claim 11: Claim 11 recite a method with the functional limitation of claim 2 and therefore is rejected for the same reasons of claim 2.

Regarding claim 12: Claim 12 recite a method with the functional limitation of claim 3 and therefore is rejected for the same reasons of claim 3.

Regarding claim 14: Claim 15 recite a method with the functional limitation of claim 5 and therefore is rejected for the same reasons of claim 5.

Regarding claim 15: Claim 15 recite a method with the functional limitation of claim 6 and therefore is rejected for the same reasons of claim 6.

Regarding claim 17: Claim 17 recite a method with the functional limitation of claim 9 and therefore is rejected for the same reasons of claim 9.

Regarding claim 18: The combination of Rovnyi and Yokoo disclose a computer program (135) recorded on a non-volatile data carrier (130), the computer -8-FLORCZAKAtty Docket No.: EJ-7446-147 Appl. No. To Be Assigned program (135) comprising software readable by a processing unit (120) and that causes the processing unit to execute the method according to claim 10 when the computer program (135) is run by the processing unit (120) (Rovnyi: Col. 5, Lines 37-45).


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovnyi et al. (10,070,626) in view of Yokoo et al. (US 2016/0157788) and further in view of McHugh et al. (US 2017/0055496).

Regarding claim 4: The combination of Rovnyi and Yokoo disclose the animal tag (100) according to claim 1, but does not explicitly disclose further comprising. a data storage unit (140) and wherein the processing unit (120) is further configured to: assign a time stamp to at least one of the at least one behavior- related parameter, and store the  at least one behavior-related parameter together with the time stamp assigned thereto in the data storage unit (140).
In analogous art regarding animal behavioral data collection, McHugh disclose a data storage unit (140) (collection point) and wherein the processing unit (120) is further configured to: assign a time stamp to at least one of the at least one behavior- related parameter, and store (¶0057 and ¶0062).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of assign a time stamp to at least one of the at least one behavior- related parameter, and store the  at least one behavior-related parameter together with the time stamp assigned thereto in the data storage unit (140), as disclose by McHugh, to the system of the combination of Rovnyi and Yokoo. The motivation is to add time parameter to the parameter in order to determine potential pattern and/or time related situations hence making the system more effective.

Regarding claim 13: Claim 13 recite a method with the functional limitation of claim 3 and therefore is rejected for the same reasons of claim 3.


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovnyi et al. (10,070,626) in view of Yokoo et al. (US 2016/0157788) and further in view of McHugh et al. (US 2017/0055496) and further in view of Stucke (US 2019/0022388).

Regarding claim 8: The combination of Rovnyi and Yokoo disclose the animal tag (100) according to claim 1, but does not explicitly disclose wherein the distance (dxyz) between the first and second positions (p1; p2) is at least 20 mm. 
In analogous art regarding accelerometers, Stucke disclose at least two accelerometer position at least 20mm apart (¶0050).


Regarding claim 16: Claim 16 recite a method with the functional limitation of claim 8 and therefore is rejected for the same reasons of claim 8.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689